Title: To James Madison from Thomas Jefferson, 30 November 1819
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Nov. 30. 19.
A visit of the ladies of our family to mrs. Madison gives me an opportunity of sending you our correspondence with Dr. Cooper & of recieving it back again safely. It is necessary to observe that our first letter & his first crossed each other on the road, so that each party had expressed their mind before knowing that of the other. On the whole this embarrassed transaction ends well enough, except as we have been led by it to ensure 7000.D. in two years, when 4000. would have satisfied him. Ever & affectionately Your’s.
Th: Jefferson
